Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is in response to the applicant’s arguments/remarks filed on March 7, 2022. Claims 1-5, 8-12, and 15-19 have been allowed for the reasons set forth below.

Response to Amendment
3.	Applicant’s response after the Non-final rejection of the last Office Action is persuasive, and the Non-final rejection is withdrawn. 

Reasons for Allowance
4.	Claims 1-5, 8-12, and 15-19 are allowed over the prior art of record. The following is a statement of reasons for the indication of allowable subject matter:

5.	The closest prior art of record is Catten et al., U.S. Patent Application Publication No. US 2010/0207787, in view of Chun et al., U.S. Patent Application Publication No. US 2019/0012908, hereinafter referred to as Catten and Chun.

6.	Regarding independent claim 1, Catten discloses a method, comprising: determining, via a spatial location sensor of a transport that is currently moving, a route of the transport based on spatial data captured by the spatial location sensor of the transport; receiving, via a network interface of the transport, a notification from one or more of a remote server and another transport; determining, via a processor of the transport, a dangerous area exists on the route of the transport based on the received notification.

7.	Chun teaches sharing image information related to an accident vehicle among vehicles in a communication system supporting a V2V scheme.

8.	Regarding independent claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

displaying, via a user interface of the transport, an image of the dangerous area and instructions with the image which include at least one atypical action to traverse the dangerous area, wherein the atypical action comprises intermittent movements.

9.	Claims 2-5 depend from claim 1 and are therefore allowable.

10.	Regarding independent claim 8, Catten discloses a system of a transport, the system comprising: a position system operatively coupled to the transport that determines a route of the transport based on spatial data captured by a spatial location sensor; a transceiver operatively coupled to the transport that receives a notification from one or more of a remote server and another transport; and a processor operatively coupled to the transport that determines a dangerous area exists on the route of the transport based on the received notification.


11.	Chun teaches sharing image information related to an accident vehicle among vehicles in a communication system supporting a V2V scheme.

12.	Regarding independent claim 8, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

display, via a user interface of the transport, an image of the dangerous area and instructions with the image which include at least one atypical action to traverse the dangerous area, wherein the atypical action comprises intermittent movements.

13.	Claims 9-12 depend from claim 8 and are therefore allowable.

14.	Regarding independent claims 15, Catten discloses a system of a transport, the system comprising: a position system operatively coupled to s-the transport that determines a route of the transport based on spatial data captured by a spatial location sensor; a transceiver operatively coupled to the transport that receives a notification from one or more of a remote server and another transport; and a processor operatively coupled to the transport that determines a dangerous area exists on the route of the transport based on the received notification.

15.	Chun teaches sharing image information related to an accident vehicle among vehicles in a communication system supporting a V2V scheme.
16.	Regarding independent claim 15, the closest prior art of record taken either individually or in combination with other prior art of record fails to disclose, suggest, or teach:

display, via a user interface of the transport, an image of the dangerous area and instructions with the image which include at least one atypical action to traverse the dangerous area, wherein the atypical action comprises intermittent movements.

17.	Claims 16-19 depend from claim 15 and are therefore allowable.

18.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665